— In an action to recover damages for breach of a written lease, the defendant appeals from an order of the Supreme Court, Suffolk County (Mclnerney, J.), dated February 17, 1982, which denied its motion to vacate a default judgment. Order reversed, without costs or disbursements, and motion granted on condition that appellant pay $1,000 to respondent within 10 days after service upon it of a copy of the order to be made hereon, with notice of entry; in the event such condition is not complied with, order affirmed, with $50 costs and disbursements. Under the circumstances of this case, it was an improvident exercise of discretion to deny the motion to vacate the default on appropriate terms. Titone, J. P., Lazer, Brown and Niehoff, JJ., concur.